EXHIBIT (d)(2)(F) Insurance Exchange Rider The Union Central Life Insurance Company Cincinnati, Ohio INSURANCE EXCHANGE RIDER BENEFIT. If certain conditions are met, you may exchange this policy for a new policy on the life of a substitute insured. CONDITIONS. In order for you to exchange this policy for a new policy on the life of a substitute insured, the following conditions must be met: (1) This policy and this rider must be in force. (2) We must receive a written application for insurance in a form acceptable to us, signed by you and the substitute insured. (3) We must receive satisfactory proof of the insurability of the substitute insured; and (4) You must have an insurable interest in the life of the substitute insured. (5) Any assignee, lienholder, and irrevocable beneficiary must consent in writing to the exchange. TERMS OF NEW POLICY.
